SCHWARTZ, Chief Judge
(dissenting).
I do not agree that the movants-defen-dants satisfied their burden of conclusively demonstrating the absence of a genuine *991issue concerning the dispositive question on appeal — -whether the plaintiff was financially able to perform in accordance with the terms of the offer as to which it had the right of first refusal. See Blue Lakes Apartments, Ltd. v. George Gowing, Inc., 464 So.2d 705, 708-709 (Fla. 4th DCA 1985). Therefore, I would reverse the summary judgment below.